Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

       Regarding Claims 1, 14, and 15, Kamiya (Pub.20160341631) disclose a 
a receiver configured to receive sensing information and describing information, the sensing information being information on a physical quantity including acoustic data, acceleration data, or  acoustic emission (AE) wave data (para [0006]), that varies in accordance with an operation by a tool, the describing information indicating a drive unit is driving (para [0031]); and
at least one processor (Fig. 1, # 16, where motor controller)
the describing information and the sensing information (Abstract, where a free-run of the spindle motor accelerated to a predetermined number of rotations is started to when the spindle motor is stopped, a storing part which stores the spindle stopping time measured by the time measuring part); and
configured to determine a state of the tool, using the specified sensing information (para [007]).

Kanja (US Pub.2019/0079488) disclose (Fig. 8, # 88,  Fig. 10, # S104, para [0062], where the machining time calculator 88, the machining time acquirer 89, the display controller 90, and the end determiner 92 of the controller 74 of the machining time prediction device 70), but Kania disclose the calculation the matching time, based on the store data, but Kania does not disclose actual machining period based on both of the describing information and the sensing information. 
Sedgwick (Pat.3366248) disclose describing a type of the tool (Col. 2, lines 55-60, where the rapid automatic tool identification and selection of desired tool of tools).

The prior art of record does not teach or render obvious the steps of
 “determine a state of tool using the specified sensing information in the actual machining period and a model, where specify an actual machining period based on both of the describing information and the sensing information, the actual machining period being a period while the tool is in contact with a workpiece”.
 
  Claims 2-13 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862